DETAILED ACTION
Allowable Subject Matter
Claims 6-9, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murgia et al. US 2017/0249863 hereinafter referred to as Murgia.
In regards to claim 1, Murgia teaches:
“A vision assistance apparatus comprising:”
Murgia [0002] teaches a wearable device for helping a user, particularly helping vision'
"an image acquisition unit configured to acquire an image by capturing a scene of a front which a user watches"
Murgia [0058] teaches a stereoscopic or multicamera image and/or video acquisition unit 1. The Examiner interprets that one of the cameras is equivalent to an image acquisition unit.
“a sensor unit configured to acquire sensing information on objects located in front of the user"
Murgia [0067] teaches The stereoscopic or multicamera image and/or video acquisition unit 1 mentioned above can be composed of several video cameras, particularly a pair of video cameras 9, or a video camera and/or other sensors that can give the device a knowledge of the three-dimensional structure of the scene at each moment, namely in real-time.  The examiner interprets that the addition of a second or more other cameras provides that ability to locate objects in the scene as only a single camera cannot be used to perceive depth.
“a control unit configured to analyze the image acquired by the image acquisition unit and generate a notification signal for the front scene through an analysis result of the image and the sensing information acquired by the sensor unit"
Murgia [0081] teaches the device is provided with means 19 for identifying and recognizing a plurality of objects: by analysing the acquired images the device can extract the features (some of them have been described in the previous paragraph) of the scene.  Murgia further teaches by means of trained classifiers or differences between the features of the several objects it is possible for the device to communicate the object, if identified, to the user, and to indicate its position, allowing the user to reach it.  This is equivalent to a notification signal.
"and an output unit configured to provide the user with the notification signal generated by the control unit in the form of sound"
Murgia Figure 10 teaches a sound indication 10.
"wherein the control unit executes a predetermined learning model for extracting features from the acquired image, and analyzes the image by classifying the objects in the front scene on the basis of the features extracted using the learning model"
Murgia [0081] teaches The database 11 in this case contains features of recognizable objects. The features identified by the processing unit 2 in the acquired images are then compared with the features of the objects present in the database 11. By means of trained classifiers or differences between the features of the several objects it is possible for the device to communicate the object, if identified, to the user, and to indicate its position, allowing the user to reach it.  Trained classifiers are equivalent to a predetermined learning model.
In regards to claim 10, Murgia teach all the limitations of claim 1 and claim 10 contains similar limitations written in method form.  It is implicitly understood that the invention can be practiced as a method.  Therefore, claim 10 is rejected for similar reasoning as applied to claim 1.
In regards to claim 12, Murgia teach all the limitations of claim 10 and claim 12 contains similar limitations written as an article.  It is implicitly understood that the invention can be practiced as an article as claimed.  Therefore, claim 12 is rejected for similar reasoning as applied to claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murgia in view of Osterhout et al. US 10,860,100 hereinafter referred to as Osterhout.
In regards to claim 2, Murgia teaches all the limitations of claim 1 but does not explicitly teach:
“further comprising: a display unit configured to output an auxiliary image for vision assistance of the user generated by correcting the image acquired by the image acquisition unit”
Osterhout column 64 lines 50-55 teaches a camera and a very close, virtual screen as described herein provides a “video” for such persons, the video adjustable in terms of focal point, nearer or farther, and fully in control by the person via voice or other command.  Adjusting is equivalent to correcting.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Murgia in view of Osterhout to have included the features of “further comprising: a display unit configured to output an auxiliary image for vision assistance of the user generated by correcting the image acquired by the image acquisition unit” because this capability may also be useful for persons suffering diseases of the eye, such as cataracts, retinitis pigmentosa, and the like (Osterhout column 64 lines 54-57).
In regards to claim 3, Murgia/Osterhout teaches all the limitations of claim 2 and further teach:
“further comprising: a mode selection unit configured to select an operation mode according to the user”

In regards to claim 5, Murgia/Osterhout teaches all the limitations of claim 3 but does not explicitly teaches:
“wherein the operation mode includes a low vision mode, and when the low vision mode is selected as the operation mode, the display unit outputs the auxiliary image generated by adjusting at least one of contrast data, color data, focus data, brightness data, and size data of the acquired image”
The name of the mode, e.g. low vision mode, is merely a label and is not interpreted as having any functional or structural features.  The Osterthout column 64 lines 50-55 teaches a camera and a very close, virtual screen as described herein provides a “video” for such persons, the video adjustable in terms of focal point, nearer or farther, and fully in control by the person via voice or other command.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Murgia in view of Osterhout to have included the features of “wherein the operation mode includes a low vision mode, and when the low vision mode is selected as the operation mode, the display unit outputs the auxiliary .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murgia in view of Osterhout and further in view of Andes et al. US 2013/0214998 hereinafter referred to as Andes.
In regards to claim 4, Murgia/Osterhout teaches all the limitations of claim 3 but does not explicitly teaches:
“wherein the operation mode includes a total blindness mode, and in a case where the total blindness mode is selected as the operation mode, the sensor unit measures a distance value from the object to the user, and when the control unit determines that the measured distance value is within a predetermined reference value, the notification signal is outputted through the output unit”
The name of the mode, e.g. total blindness mode, is merely a label and is not interpreted as having any functional or structural features.  Andes teaches a mode in paragraph [0140] a driver wears system 800 while driving a car to provide a warning indication (e.g., car malfunction). For example, system 800 may also indicate backup warnings and/or distances, and may include a range finder to display measured distances to the user, for example to warn if travelling too close to the vehicle in front.  Whatever distance the system deems as “too close” is equivalent to being within a predetermined range.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996. The examiner can normally be reached 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422